          Case 3:20-cv-03634-VC Document 68 Filed 04/13/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 CHIN-FENG SHAO HSU,
                                                    Case No. 20-cv-03634-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 FIRST BANK, et al.,
                Defendant.




       The Court has been advised by the Settlement Conference Minute Order, filed on March

9, 2021, that the parties have resolved this case. (Re: Dkt. No. 64). Therefore, it is ORDERED

that this case is DISMISSED without prejudice. All deadlines and hearings in the case are

vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: April 13, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
